Citation Nr: 9918123	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

The appellant and a former comrade of the veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had recognized service in the United States Armed 
Forces of the Far East (USAFFE) from September 1941 to April 
1942.  He was a prisoner of war (POW) from April 1942 to 
August 1942.  After being released by the Japanese forces in 
August 1942, the veteran worked as a farmer until April 1945, 
when he reported back to his unit in the USAFFE and served 
until April 1946.

The appellant's initial claim for service connection for the 
cause of the veteran's death was denied by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, in May 1992.  In an August 1994 decision, the 
Board of Veterans' Appeals (Board) affirmed the RO's denial.  
In January 1996, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's denial of the 
appellant's claim.

This matter is before the Board on appeal from a November 
1997 decision by the RO which held that the appellant's claim 
was reopened but denied her claim on the grounds that de novo 
review of the evidence failed to establish that the veteran's 
death was due to ischemic heart disease or any disability of 
service origin.


FINDINGS OF FACT

1.  The veteran died in August 1986, with the cause of death 
listed as cardiorespiratory arrest.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  In August 1984, the Board upheld a May 1992 decision by 
the RO which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

4.  Subsequent to the Board's August 1994 decision, the 
appellant has submitted additional evidence that must be 
considered in order to fairly decide the merits of her claim. 

5.  A complete review of the evidence of record does not 
establish that any injury or disease of service origin caused 
or contributed to the veteran's death. 


CONCLUSIONS OF LAW

1.  The August 1994 Board decision denying the appellant's 
claim of service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1994) (38 C.F.R. § 20.1100 
(1998)).

2.  Evidence submitted since the Board's August 1994 decision 
is new and material; thus the appellant's claim for VA 
benefits was properly reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The preponderance of the evidence weighs against a 
finding that the veteran had a disability incurred in or 
aggravated by military service that was a principal or 
contributory cause of his death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Criteria.  Generally, service 
connection may be granted for a disability resulting from 
personal injury incurred or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A service-connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when it is shown that it contributed substantially or 
materially to death; that it combined to cause death; that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

In the case of former POW's, VA regulations provide that a 
number of diseases will be considered service-connected if 
found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 
C.F.R. § 3.309(c).  For purposes of applying 38 C.F.R. 
§ 3.309, the term "beriberi heart disease" includes 
ischemic heart disease in a former POW who experienced 
localized edema during captivity.  Id.

Under 38 C.F.R. § 3.307(d), evidence which may be considered 
in rebuttal of service incurrence of a disease listed in 38 
C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Background.  As noted above, the veteran was a POW from April 
1942 to August 1942.  After being released by the Japanese 
forces in August 1942, the veteran worked as a farmer until 
April 1945, when he returned to military control and served 
until April 1946.  The service medical records are not 
available and are presumed to be lost or destroyed as a 
result of the war.  However, in an Affidavit for Philippine 
Army Personnel dated in April 1945, the veteran reported that 
he had been treated for malaria and dysentery in April 1942 
and in an affidavit dated in December 1945 he reported that 
he had been treated for malaria as a POW in April 1942.  He 
further indicated that he was treated during service by an 
"army [doctor]."

In May 1956, the veteran submitted an application for 
compensation seeking service connection for dysentery and 
malaria.  On the application he reported that he had received 
no treatment while in service but that he had been treated 
for the two diseases by J. Daite, M.D., in 1942.  No other 
illnesses or diseases were listed in the application.  The 
veteran further submitted a Certificate of Attending 
Physician completed by Dr. Daite in June 1956, who stated 
that he had treated the veteran in 1942 for chronic malaria 
and beriberi.

In July 1956, the RO denied service connection based on the 
lack of evidence showing that the two diseases were incurred 
or aggravated during service.  In October 1956, the veteran 
submitted an affidavit by one of his fellow comrades, stating 
that the veteran was "very sick" and "weak" after his 
release in August 1942 and underwent medical treatment at 
that time.  The RO construed the submission of the affidavit 
as a request for reconsideration and denied the request.  The 
veteran did not appeal the decision. 

The veteran died in August 1986 as a result of 
cardiorespiratory arrest, as reported in his death 
certificate.  The death certificate does not indicate that 
any antecedent cause, underlying cause, or other significant 
condition contributed to the veteran's death.  At the time of 
his death, the veteran was not service connected for any 
injury or disease.

The appellant is the veteran's surviving spouse.  She filed 
an Application for Dependency and Indemnity Compensation 
(DIC) benefits in July 1991, contending that the cause of the 
veteran's death was the result of conditions he acquired 
while being held as a POW.  Therefore, the appellant asserts 
that she is entitled, under the applicable POW presumptions, 
to DIC based on service connection for the cause of the 
veteran's death.  

In a medical certificate dated in June 1991, Vincente N. Sta. 
Maria, M.D., certified that he had treated the veteran since 
1946 for angina pectoris and that the veteran died in 1986 
due to cardiac arrest.

Two of the veteran's military comrades submitted affidavits 
dated in August 1991 wherein they stated that the veteran had 
a heart ailment in 1946 which continued until his death.  
Another August 1991 affidavit contained statements by 
relatives of the veteran indicating that they often 
accompanied the veteran, on account of his "heart 
sickness," when he visited a "quack" doctor.

In March 1992, the RO requested Dr. Sta. Maria to provide 
complete copies of his clinical and treatment records 
regarding the veteran, including laboratory test results.  
That same month, Dr. Sta. Maria replied in a letter that all 
of his clinical records regarding the veteran had been 
destroyed in a house fire in 1983.  He further stated that 
the records were probably not available at that time anyway 
because "records that old are [] discarded to give space to 
the new cases."

The RO denied the appellant's claim in May 1992, finding that 
the veteran's death was not caused or contributed to by a 
service-connected disability, and the appellant appealed.  In 
an August 1994 decision, the Board affirmed the RO's denial, 
and based its finding on the lack of evidence tending to show 
that the veteran had incurred or aggravated a heart problem 
during service, or within the presumption period thereafter, 
and the lack of evidence etiologically linking the alleged 
in-service heart problem to his death.  

The appellant appealed the Board's decision, and in January 
1996, the Court issued a memorandum decision holding that the 
appellant had not demonstrated that the Board committed error 
warranting remand or reversal.  Therefore, the Court affirmed 
the Board's August 1994 denial of the appellant's claim.

In February 1996, the appellant submitted a request for 
reconsideration of her claim for DIC benefits.  The RO 
informed the appellant that she needed to submit new and 
material evidence before her claim could be reconsidered.  In 
response, the appellant submitted medical records from M. De 
Guia, M.D., showing that the veteran was diagnosed with 
anemia and coronary heart disease, and received in-patient 
treatment for the same in November 1982.  The appellant also 
submitted "certificates" from Dr. De Guia, dated in June 
1996, stating that he treated the veteran for bronchial 
asthma in March 1984 and February 1986.  

The appellant submitted a June 1996 affidavit from B. Aguado, 
M.D., wherein Dr. Aguado stated that he was the physician who 
certified the veteran's death, and who confirmed the cause of 
death as cardiorespiratory arrest.  Dr. Aguado also stated 
that the death certificate failed to include a notation that 
bronchial asthma and anemia, which had been lingering for two 
years prior to the veteran's death, were antecedent causes of 
his death.  Dr. Aguado stated that the omission of this 
information was "due to an honest omission" of an employee 
who was told to include the antecedent causes on the death 
certificate, but forgot to do so.

Also submitted as new and material evidence was a joint 
affidavit of [redacted] and [redacted], who stated therein 
that they were former POWs in captivity with the veteran.  
They also stated that they observed the veteran "suffer[ing] 
like us with localized edema, swelling of feet and ankle 
joints, shortness of breath, & dyspnea plus beri-beri [sic] 
and dysentery."

Another January 1997 joint affidavit contained statements of 
[redacted], [redacted], and  [redacted], wherein they asserted 
that they personally observed that the veteran could not 
continuously walk five meters without stopping, and stated 
that "based on our observation, [the veteran] suffered with 
dyspnea [sic], shortness of breath and according to [the 
appellant], her husband was suffering from many sickness[es,] 
[e]specially his heart disease . . . ."

At her April 1997 hearing, the appellant recounted her 
observations that the veteran had been experiencing shortness 
of breath and chest pain.  [redacted] also presented 
testimony, and stated that he too was a POW in captivity with 
the veteran.  He recounted his observations that the veteran 
appeared very pale, looked very weak, and appeared very sick 
while in captivity.  Mr. [redacted] further testified that the 
veteran was suffering from shortness of breath, beriberi, and 
dysentery, and that "both [the veteran's] legs were 
edematous or . . . swollen."  Mr. [redacted] recalled that 
the veteran suffered from these condition even after his 
discharge from the service.  He also testified that he 
believed "these conditions" eventually led to the veteran's 
death.

After receiving the additional evidence and testimony noted 
above, the RO found that the evidence was new and material 
for the purpose of reopening the appellant's claim for DIC 
benefits.  Upon a de novo review of the appellant's claim, 
and with consideration of the presumptive provisions of 
38 C.F.R. § 3.309, the RO denied the appellant's claim, 
holding in November 1997 that the preponderance of evidence 
continued to weigh against a grant of service connection for 
the cause of the veteran's death.


Analysis.  Initially, the Board finds that, pursuant to VA 
law and regulations, the August 1994 Board decision denying 
the appellant's claim of service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1994) 
(38 C.F.R. § 20.1100 (1998)).  However, despite the finality 
of a prior decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); and 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In the 
instant case, the Board holds that the additional evidence 
submitted by the appellant is new and material for purposes 
of reopening her previously denied claim for VA benefits, and 
thus the RO properly reopened her claim.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it would not be enough to convince the Board to 
alter a prior decision). 

The Board also finds that, presuming the credibility of the 
evidence, including the statement from Dr. Sta. Maria, the 
appellant's claim is well grounded in that she has presented 
a claim which is plausible.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further, 
the Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As noted above, the lay testimony in the instant case 
includes the appellant's statements, the testimony by 
affidavit of [redacted], [redacted], [redacted], [redacted], 
and [redacted], and the hearing testimony of [redacted].  In 
regard to all the lay statements of record pertaining to her 
husband's medical condition, it must be recalled that in 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  The Court has held that, at a minimum, there 
must be medical evidence which demonstrates a nexus between 
the cause of the veteran's death and a disease or injury 
incurred in service.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  It has also been held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Id.; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A lay person is deemed 
incompetent to provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In the instant case, the appellant contends that the 
veteran's death was cause by heart disease he incurred during 
his captivity as a POW.  The affidavits and testimony of the 
veteran's comrades indicate that the veteran suffered from 
beriberi heart disease with localized edema during his 
captivity in 1942.  The statements include what could be 
fairly considered "diagnoses" of the veteran's condition 
both during and after his military service.  The Court, 
however, has held that a determination of medical diagnosis 
and/or causation must be made by a qualified medical 
professional in order to have probative value.  Caluza, 7 
Vet. App. at 504.  In the January 1996 decision in this case, 
the Court stated:

The joint affidavit and the sworn statement 
cannot establish service connection for a heart 
problem because although lay persons are 
competent to provide evidence regarding 
observable conditions, such as the veteran's 
complaints of heart problems during service, 
lay persons are not competent to provide 
evidence of medical causation.  Therefore, the 
diagnosis of a heart problem requires the 
opinion of a medical professional.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
persons are not competent to offer medical 
opinions). 

Significantly, there is no medical diagnosis or opinion of 
record which tends to establish that the veteran had beriberi 
heart disease while a POW or anytime thereafter, or that 
beriberi heart disease or ischemic heart disease played a 
role in causing his death.  Accordingly, the Board finds that 
the lay statements of record pertaining to the relation 
between any medical condition the veteran incurred in service 
and his cause of death are not material, and thus cannot 
serve to award a grant of service connection.  38 C.F.R. 
§ 3.156(a); Caluza, 7 Vet. App. at 506; Grottveit at 93.

In regard to the statements by Dr. Sta. Maria, the Court in 
the January 1996 decision in this case noted that the Board 
was free to discount the credibility of that physician's 
statement.  The Court has previously had occasion to consider 
allegations that were made by Dr. Sta. Maria that he had 
treated a veteran for many years for a condition that was at 
issue, but was unable to provide any actual clinical records 
of the treatment.  See Cruzada v. Gober, No. 96-1132 (U.S. 
Vet. App. Sep. 16, 1997); and Corry v. Derwinski, 3 Vet. App. 
231, 234 (1992).  The Board finds that the statement from Dr. 
Sta. Maria dated in June 1991 is not credible and is of no 
probative value.  He purports to recall events that occurred 
more than 40 years earlier, without the benefit of clinical 
records to consult.  The Court held that his purported 
ability to recall the level of information under those 
circumstances was beyond what could reasonably be expected 
and, therefore, was speculative and insufficient to serve as 
a basis for service connection.  This case presents similar 
circumstances.  The Board finds that Dr. Sta. Maria's 
statement as to events that occurred many decades prior to 
when his statement was prepared, without any clinical records 
to consult, is not credible and is of no probative value.

The Board further finds that the statements of every 
physician of record in the instant case must be evaluated 
again the veteran's own statement on his original 
compensation claim in 1956, wherein Dr. Daite was the only 
physician listed by the veteran as having treated him for a 
medical condition.  With respect to Dr. Daite's 1956 
statement that he treated the veteran for chronic malaria and 
beriberi in 1942, the Board finds that, as in the case of Dr. 
Sta. Maria, such a statement, made at a time substantially 
distant from the medical treatment alleged, warrants a 
finding that such a statement is more inherently unreliable 
than would be the case if the statement were supported by 
pertinent medical records.  However, of even more 
significance is the fact that neither malaria nor beriberi is 
shown to have been a factor which contributed to cause the 
veteran's death.

In regard to the medical documents reflecting the veteran's 
medical treatment in the 1980's for bronchial asthma, anemia, 
and coronary heart disease, the Board notes that said medical 
records do not establish that the veteran incurred any of 
those illnesses while in service.  Likewise, although a cover 
sheet submitted with the veteran's medical records from 1982 
reflects diagnoses of anemia and coronary heart disease, the 
health records submitted along with the cover sheet contain 
no information tending to establish the in-service incurrence 
or aggravation of those illnesses.  In sum, the evidence of 
record as a whole is devoid of competent and probative 
evidence supporting the witnesses statements that the veteran 
incurred, and/or was treated for, diseases or injuries in 
service that caused or contributed to his death.

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See 38 C.F.R. § 3.102 (1998). 


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

